DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restriction
 	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 	Group I, claims 1-10, drawn to a method for producing an article by welding a first piece to a second piece.
 	Group II, claim 11, drawn to an apparatus for producing an article from a first piece and from a second piece.


 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I lack unity of invention because even though the inventions of these groups require the technical feature of forming a welded seam, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mori (JPH07176329A) in view of Muncheryan (US 3,382,343).
 	Regarding claim 11, Mori discloses an apparatus (fig.1) “for producing an article from a first piece and from a second piece” (intended use), wherein “the first piece  comprises an open cavity and a first substantially planar sealing surface, the second piece comprises a second substantially planar sealing surface” (MPEP 2115, object worked upon by apparatus. Please noted that fig.1, 6 and 7 shows the workpieces), the apparatus (fig.1) comprises a chamber (2) and a laser welding unit (21), wherein the apparatus (fig.1) is arranged to:
 	- cause a flow of a gas (para.0018, i.e., gas supply device 16 is operated to generate nitrogen gas) “from the open cavity by changing the internal pressure the chamber when the pieces are located in the in the closed chamber” (pieces 6, 7 are in the chamber 2), 
7) in the closed chamber (2) in order to close the open cavity (6 has an open cavity) such that the first sealing surface (fig.4, item S pointed at the first sealing surface) “forms a partially gas tight preliminary joint together with the second sealing surface” (fig.4 shows 6 and 7 forms a gas tight joint S and para.0039, i.e., the serrated portion 7a is melted and contact interface S is hermetically welded), and such that the first piece (6) and the second piece (7) define an interface (S), and 
 	- form a welded seam (para.0039 and fig.4, S or fig.7, 7a pointed at the laser melt) by focusing a laser beam (para.0039, i.e., laser light) to the interface (S) before the chamber has been opened.
 	Mori is silent regarding form the welded seam after the chamber has been opened.
 	Muncheryan teaches “form the welded seam after the chamber has been opened” (examiner noted that fig.1 shows a personal welding machine having a pedal for a user to step on the pedal. This device can be place in a room having a door. It would have obvious for a user open the door to allow fresh air into the room while performing welding). Mori teaches a welding device. Muncheryan teaches a welding device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mori with Muncheryan, by adding Muncheryan’s chamber door, to provide fresh air into the room while performing welding.
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761